 In the Matter of CHRYSLER CORPORATION (MARYSVILLE PLANT)andIN-TERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OFAMERICA,AFFILIATED WITH CIOCase No. R-2961.-Decided October 16, 1941Jurisdiction:automobile manufacturing industry.Investigation and Certification of Representatives:existence of question : Com-pany refused to accord union recognition contending that the union could notproperly represent the office employees because of an existing contract coveringa factory-wide unit which excluded office employees ; Company's contentionsconcerning above-mentioned contractheldwithout merit when contract con-tains no provision which precludes union from representing employees ex-cluded by previous contract, and when a substantial number of such employeeshave designated union ; election necessary.Clerical employees carried on factory pay roll but temporarily assignedto the office -and who, are represented by,the union as part of the factoryunit are ineligible to vote in an election directed among office employeesunless they have between the date of the hearing and the date of the Direc-tion of Election been permanently transferred from the factory pay rollto the office pay roll.,Unit Appropriatefor CollectiveBargaining:all salaried and hourly rated officeworkers, including timekeepers, telephone and teletype operators, and mailclerks, but excluding supervisory employees, engineers, all employees in thelabor relations department and the employment department, all employees inthe time-study, methods, and budget department (except secretarial employees),creditmen, professional employees, draftsmen, package engineers, and theconfidential secretaries to executives, heads of departments and foremen ; tele-type operators are included in the unit since it does not appear that in thenormal course of their duties they have obtained information of asufficientlyconfidential character relating to labor policy to warrant their exclusion.Larkin, Rath,bonec(Perry,byMr. T. R. IsermanandMr. J. D.Leary,of New York City, for the Company.Maurice SugarandJack N. Tucker, by Mr. Jack N. Tucker,ofDetroit, Mich., for the Union.Mr. Dan M. Byrd, Jr.,of counsel to the Board.36 N. L. R. B., No. 27.157 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIRE CASEOn May 13, 1941,International Union, United Automobile Workersof America,affiliated with CIO, herein called the Union, filed withthe Regional Director for the Seventh Region(Detroit,Michigan)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Chrysler Corporation,Marysville,Michigan,herein called the Company,and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat.449, herein calledthe Act.On August 7, 1941, the National Labor Relations Board,herein called the Board,acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On August 18, 1941,the Regional Director issued anotice of hear-ing, copies of which were duly served upon the Company, the Uiiion,andAssociation of Office Workers, herein called the Association.OnSeptember 3, 1941, pursuant to notice,a hearing was held at Marys-ville,Michigan,before Woodrow J. Sandler, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnion were represented and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.Atthe close of the Union's case,the Company moved to dismiss the peti-tion.The Trial Examiner reserved ruling on the motion for theBoard.For reasons set forth hereinafter,,the motion is denied.Dur-ing the course of the hearing, the Trial Examiner made various rulingson other motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby affirmed.On September 17, 1941,the Company filed a brief which the Boardhas considered.Subsequent to the close of the hearing, the Companyand the Union filed with the Board a stipulation correcting the record.The stipulation is,hereby admitted into evidence and made a part ofthe record.Upon the entire record in the case, the Board makes the following: CHRYSLER CORPORATIONFINDINGS OF FACT -I.THE BUSINESSOF THE COMPANY159Chrysler Corporation, organized 'in "Delaware on June '6, 1925, isengaged in the manufacture of automobiles, parts, "and accessories.Its principal office is in Detroit, Michigan, and it has plants in Detroit,Hamtramck,Warren "Tozynship, and Marysville,Michigan;NewCastle,Evansville, and Kokomo, Indiana; and Los Angeles, Cali-fornia.In May 1939 more than 50,000 persons were employed inthese plants, and an additional, 5,000 who were not employed hadseniority standing.The Company also owns between 25 and 30 sub-sidiaries in the United States. It manufactures approximately1,200,000 automobiles and trucks per year.Only the Marysville,Michigan, Division of.the Company is herein involved.This Divi-sion of the Company is a parts depot supplying both dealers and otherplants of the Company.Approximately 45 per cent by value of the raw materials used bythe Company at its plants, valued at more than $240,000,000 annually,and approximately 75 per cent by value of the finished and partly.finished products of the Company, valued at approximately $625.000,-000 annually, are transported in interstate commerce.Domestic andforeign sales of the Company's products are handled by a number ofsubsidiary corporations in which the Company is the sole stockholder.II. TILE ORGANIZATION INVOLVEDInternationalUnion, UnitedAutomobileWorkers of America isa labor organization affiliated with the Congress of IndustrialOrgani-zations,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn April 19, 1941, the Company's office employees at its MarysvilleDivision, through the Association of Office Workers, informed theCompany that a majority of its employees within an alleged appro-priate unit had designated the Union as their exclusive representativefor the purposes of collective bargaining and requested recognition ofthe Union as such agent.On April 23, 1941, the Company repliedthat it did not believe that the Union could properly represent itsoffice employees because of an existing contract in which the Companyrecognized the Union as the exclusive representative of a unit com-posed of all production and maintenance employees of the Companyat its Marysville Division, excluding foremen, assistant foremen, time-keepers, plant-protection employees, office employees, confidential sal- 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDcried employees, and salaried engineers, which unit is herein calledthe factory unit.The Company moved to dismiss the petition :upon the ground thatthe Union had contracted not to represent the employees within thealleged appropriate unit.The contract defines the scope 'of the fac-tory unit w'ith'the exclusions noted above but contains no provisionwhich precludes the Union fxpm representing employees in anotherappropriate unit or units such as here sought.Moreover, ti substan-tial group of employees have indicated their desire to be representedby the Union,2 and the Union is seeking certification as the repre-sentative of the employees in the unit here involved.Under the cir-cumstances, we find the Company's contention to be without meritand its motion to dismiss has been hereinabove denied.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOM]IERCEWe find that the question concerning representation which hasarisen, occurring in connectionwiththe operations of theCompany,described in Section I above, has a close, intimate,and substantialrelationto trade,traffic, and commerceamong theseveral States andtends to lead to labor disputesburdeningand obstructiIlg commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union contended that the appropriate unit should consist ofall salaried and hourly rated office workers,3 including timekeepersand factory clerks,' but excluding supervisory employees,all em-ployees in the time-study, methods, and budget department exceptsecretarial employees, credit men, professional employees, and em-ployees in the labor relations department.The Company would also1The Company first recognized the Union in a contract dated November 29, 1939.Thisagreement was subsequently amended and is presently in effect.2A statement of the Regional Director introduced in evidence shows that the Union.submitted to him 83 applications for membership cards in the Association of Office Workers,the reverse side of which carries language designating the Union as the representativeof the signer for the purposes of collective bargaining,together with 100 authorizationcards designating the Union as the representative for the purposes of collective bargain-ing,alldated between February and July 1941,bearing apparently genuine originalsignatures.The Regional Director reported further that 145 of the 189 signatures are thenames of persons on the Company's pay roll beginning May 12, 1941,which lists a totalof approximately 250 names.We construe the term "office workers" to include secretarial employees not specificallyexcluded herein.4 These factory clerks are secretaries to foremen and are not the same as the clerksreferred to in Section VI,infra. CHRYSLER CORPORATION161heads of departments, telephone and teletype operators, all employeesin the employment department, ,draftsmen, package engineers ;(or.designers),, ;and snail clerks.The parties agreed to exclude :all .engi-neers, and the secretaries to the traffic manager, the superintendent.of parts order, plant engineer, plant superintendent, and supervisorof the tilne-study, methods, and budget department.Timekeepers.The Company employs six -tiin,ekeepers in addition.to the chief timekeeper.Their duties require them daily to collecttime cards of all employees, ascertain if the cards are correctlypunched, and determine the amount of pay due from the cards.Theyalso distribute pay checks.The ,timekeepers are hourly paid, receiveno sick leave or vacation, and are excluded from the factory unitestablished by the contract between the Company and the Union.The Company contended that the duties and functions of the time-keepers are so closely related to the functions of inanagement as to.require the exclusion of timekeepers from both the factory unit andthe unit herein alleged.to..be appropriate.On the basis of the recordbefore us, we find that the duties of the timekeepers are primarilyclerical in nature and that their interests are similar to those of otheremployees within the alleged appropriate unit.We shall thereforeinclude timekeepers.5Secretaries to other departmental heads and foremen.This ad-ditional group of secretaries has generally the same types of clericalduties as the secretaries excluded by agreement of the parties such asdictation, filing, and typing,sAll these employees have access to thefiles of their respective superiors, containing information about the in-ternal affairs of the Company which it desires to be kept confidential.The secretaries or clerks to the foremen make up reports on em-ployee grievances and, as a general rule, have access to advance in-formation on the disposition of such grievances. In addition it doesnot appear that the other secretaries in dispute will not have similarinformation about the disposition of grievances arising from amongthe employees within the unit which we hereafter find to be appro-priate.We believe that the duties of these employees will allow themto have knowledge of such confidential labor affairs and that theirother duties are sufficiently comparable to the duties of the secretarialemployees whom the parties have agreed to exclude, as to warranttheir exclusion from the appropriate unit.We shall therefore exclude5 Cf.Matter of Chrysler CorporationandUnited Automobile Workers of America, Local371, affiliatedwith C. I.0., 13 N. L. R. B. 1303.9 In dispute were the secretaries to the supervisors of the following departments :package engineers, receiving, reclamation, inspection, millwrights, service shipping, plan-ning and scheduling,service stores, materials control, and service billing.433113-42-vol. 30-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe confidential secretaries to all foremen and supervisors of,departments.',Telephone and teletype operators.The Company engages two tele-phone, operators who operate its switchboard, and at times transfers-two employees from its accounting department to substitute tempo-rarily for the two regular operators. In addition; the Company en-gages three employees who operate teletype machines and telegraphmachines.The Company contends that the telephone operators shouldbe excluded because they may acquire, either by inadvertence or design,knowledge respecting the Company's confidential labor affairs.Wefind no merit in this contention. It does not appear that the tele-type operators in the normal course of their duties have obtainedinformation of a sufficiently confidential character relating to laborpolicy to warrant their exclusion.We shall therefore include tele-phone and teletype operators within the appropriate unit.Draftsmen.The Company employs two draftsmen who work underthe supervision of the chief engineer.They are engaged mainly indrafting plans for the change in lay-outs of the Marysville plant andthe Company's eight supply depots in the United States.They notonly act as draftsmen but they also conceive designs for the efficientlay-out of the Company's plant.We believe the interests of the.draftsmen are sufficiently distinguishable from the interests of the,employees within the,alleged appropriate unit, mainly clerical innature, as to warrant their exclusion.We shall therefore excludedraftsmen.Package engineers.The Company's four package engineers areTesponsible for the development and design of packages in which partsand accessories for the Company's automobiles are packed.They per-form no clerical work, instead, being engaged in creative work basedupon their knowledge of the strength and protective qualities ofvarious packaging materials.We shall therefore exclude packageengineers. .Mail clerks.The mail department is composed of a supervisor, amail clerk, messenger, three mail and zone clerics, and three truckdrivers.The mail clerk receives and opens mail as it arrives and sortsit out for distribution to the various departments of the plant. Inaddition, the mail clerk sorts outgoing mail. The mail and zone clerksare required to assemble all letters or mail for one addressee in a singleenvelope, to weigh all mail and parcel post matter and to determinethe cost of mailing.After the mail clerk has opened the mail shegives it to the departmental messenger to deliver. Interplant mail'Batter of Creamery. Package Banufactariug CompanyandSteelWorkers OrganizingCommittee, C. I.0., 34 N. L. R. B., No. 15. CHRYSLER 'CORPORATION163is transmitted in -envelopes addressed to specified individuals andremains sealed during delivery.Mail from the outside must be openedto determine its destination within the plant.We believe that theduties of these employees are clerical in nature.We shall thereforeinclude them within the appropriate unit.Employment department.Employees in the Company's employmentdepartment are located in the same office, and work with the samerecords, as do employees in the labor relations department whose exclu-sion isrequested by the Union. -We believe that such facts warrant the,exclusion of the employees in the employment department.We shalltherefore exclude all employees in the employment department fromthe appropriate unit.We find that all salaried and hourly rated office workers, includingtimekeepers, telephone and teletype operators, and mail clerks, butexcluding supervisory employees, engineers, all employees in the laborrelations department and the employment department, all employeesin the time-study, methods, and budget department (except secretarialemployees), credit men, professional employees, draftsmen, packageengineers, and the confidential secretaries to executives, heads of de-partments and foremen, constitute a unit appropriate for the purposesof collective bargaining.We find further that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and will otherwise effectuatethe policies of the Act.V.I.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The Company employs some 53 clerks in the office who were, at thetime of the hearing, carried on the factory pay roll. It appears thatthese employees have been temporarily assigned to the office. They a p-pear upon the factory seniority list and are at present representedby the Union as part of the factory unit. The Company takes theposition that so long as these jobs are filled by employees on the fac-tory pay roll these employees should be ineligible to participate in-the election.The Union did not express a desire to have employees,whom it now represents in the factory unit, participate in the election.Since these clerks are at present represented by the Union, we find thatthey are ineligible to vote in the election which we shall direct unlessthey have, between the date of the hearing and the date of the Direc-.tion of Election, been permanently transferred from the factory payroll to the office pay roll.Iii accordance with our usual practice we shall direct that an elec-tion be held among those employees within the appropriate unit who 164DECISIONS OF NATIONAL LABO;R BE^LATIONS BOARDwere employed by the Company during the .pay-roll period imme-diately preceding the date of this Direction of Election,subject to suchlimitations and ,additionsas are set forth in the Direction.CONCLUSIONS AF LAW1.A question affectingcommerce has arisen concerning the repre-sentation of employeesof ChryslerCorporation,Marysville,Michi-gan, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the NationalLaborRelations Act.2.Allsalaried and hourly rated office workers of theCompanyat itsMarysvilleDivision, includingtimekeepers,telephone and tele-type operators,and mail clerks,but excludingsupervisoryemployees,engineers,all employees in the labor relations department and theemployment department,all employees in the time-study, methods, andbudgetdepartment(except secretarial employees),credit men,profes-sional employees,draftsmen,package engineers,and the confidentialsecretaries to executives,heads of departments and foremen,constitutea unit appropriate for the purposes of collective bargaining within:the meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyD3RECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Chrysler Corporation,Marysville,Michigan,an election bysecret ballot shall be conducted as early as possible,but not laterthan thirty(30) days from the date of this Direction,under the direc-tion and supervision of the Regional Director for the Seventh Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all salaried and hourly rated office workers, including time-keepers,telephone and teletype operators,and mail clerks, at its Marys-villeDivision,who were employed during the pay-roll period imme-diately precedingthe date of this Direction,including employeeswho were ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding supervisoryemployees,engineers;all employees in the labor relations departmentand the employment department,all employees in the time-study,methods, and budget department(except secretarial employees), credit CHRYSLER CORPORATION165men, professional employees, draftsmen, package engineers, and theconfidential secretaries to executives, heads of departments and fore-men, and employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Inter-Workers of America,, affiliatedwith C. I. 0., for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the. consideration of the aboveDecision and Direction of Election.